 

 

Case 1:20-cr-00412-AT Document 29

DOCUMENT

ELECTRONICALLY FILED

DOC#:
DATE FILED: _ 8/31/2020 _

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
i: AT
20 on 412 4
STEPHEN BANNON | ,
Defendant(s).
X
Defendant STEPHEN BANNON hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
_._—_=siInitial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

X

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

SVR btn A fl

Defendant’ s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

STEPHEN BANNON DANIEL KOFFMANN

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

August 31, 2020 (2°
Date New York, New York

ANALISA TORRES
United States District Judge
